DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Amendment
The Amendment filed 30 Apr 2021 has been entered.  Claims 1-18, 20-24, and 26 are pending in the application.  Claims 14 and 20-21 are currently amended.  Applicant’s amendment to the Claims has partially overcome the 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 01 Feb 2021. The remaining rejection is restated below and is further discussed in response to applicant’s arguments.
Response to Arguments
Applicant's arguments filed 30 Apr 2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding the 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections of claim 15 and its dependents is based upon a position that the “gases flow rate sensing system” limitation in claim 1 should not have been interpreted as invoking 35 U.S.C. 112(f) (Pg. 5-6). In regard to the interpretation of the “gases flow rate sensing system” limitation in claim 1 applicant argues that the limitation fails to meet the tests of both prong one (Pg. 7-8) and prong three (Pg. 8-10) of the analysis set forth in MPEP 2181 for determining whether limitations invoke 35 U.S.C. 112(f). Examiner respectfully disagrees with that position as will be more fully discussed in the following remarks.
For the purposes of discussion the entire limitation in question from claim 1 is: “a gases flow rate sensing system configured to measure a gases flow rate of the flow of 
Regarding prong one of the analysis attention is drawn to the beginning of the limitation which reads “a gases flow rate sensing system.” As applicant has identified in their remarks on Pg. 8 the term “system” is one commonly recognized “generic placeholder”. The beginning of that clause, i.e. “gases flow rate sensing”, is merely descriptive of the function of the “system” and is part of the functional language identified under prong two of the analysis. It is noted that in the final limitation of claim 1 the only structural term recited is “system” which alone can only reasonably be considered as generic. The limitation thus meets the requirements of prong one.
Prong two of the analysis asks the question whether functional language is recited in connection with the generic placeholder? As mentioned above, the initial functional language of the limitation is “gases flow rate sensing”. The remainder of the limitation adds further functional language of “configured to measure a gases flow rate of the flow of gases, wherein the gases flow rate sensing system is configured to operate in at least two different temperature modes based upon the measured temperature of the flow of gases”. Thus, the “system” is understood to perform at least the functions of 1) measuring a gases flow rate of the flow of gases and 2) being operable in at least two different temperature modes based upon the measured temperature of the flow of gases. The limitation thus meets the requirements of prong two.
Prong three of the analysis then continues by asking whether the generic placeholder is modified by sufficient structure, material, or acts for performing the 
Regarding the third prong applicant argues that the limitation does recite sufficient structure to perform the function (Pg. 8). Applicant appears to allege the phrasing “gases flow rate sensing system” denotes a known structural device as “the entirety of the application is directed to describing the ‘gases flow rate sensing system’” (Pg. 9). Applicant then proceeds to cite various portions of the specification which describe structure of the gases flow rate sensing system (Pg. 9-10). It is respectfully submitted that the third prong of the 35 U.S.C. 112(f) analysis is not whether the specification has fully described the structure to perform the claimed function but rather whether the claim recites such structure. It is respectfully submitted that the phrasing “gases flow rate sensing system” does not itself connote an identifiable structure to one of ordinary skill in the art (as do “filter” or “detent” in MPEP 2181(I)(A)) nor has that phrasing been given a special definition by the instant application to define it as only a particular form of structure.
Applicant’s citations from the specification of structure disclosed as performing functions of the “gases flow rating sensing system” (Pg. 9-10) are acknowledged as accurate portrayals of the instant specification. Those particular structures, though, are only found recited in dependent claims and not in claim 1. In answer to applicant’s question as to why particular citation was made in the preceding Office action to ¶¶0123-0126 and Figs. 4A-4E in analyzing the corresponding structure of the  “gases 
If applicant wishes claim 1 to not be interpreted as invoking 35 U.S.C. 112(f) then structure should be added to the final limitation of claim 1. However, amending claim 1 such that 35 U.S.C. 112(f) is not invoked will likely result in a broadening of the claim’s scope which will necessitate alternate considerations of the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-18 and 20-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the gases flow rate sensing system comprises a thermistor circuit” in Ln. 2 which deems the claim indefinite. The limitation “gases flow rate sensing system” was interpreted in claim 1 as invoking 35 U.S.C. 112(f). The particular structure recited of the gases flow rate sensing system in the instant claim indicates the instant claim does not invoke 35 U.S.C. 112(f). However, the structure required of the 35 U.S.C. 112(f) interpretation of the “gases flow rate sensing system” in claim 1 was not merely a generic thermistor circuit but rather a particular form of thermistor circuit configured with resistors and a switch (or switches) (¶¶0123-0125 of the instant specification) such as to be able to operate under the recited at least two different temperature modes. The instant claim is thus indefinite as it appears to be broadening the scope from claim 1 by merely reciting a generic thermistor circuit, which cannot perform the two different temperature mode functionality of claim 1, instead of the specific thermistor circuit implied in the 35 U.S.C. 112(f) interpretation of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-18 and 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “gases flow rate sensing system” was interpreted in claim 1 as invoking 35 U.S.C. 112(f). The particular structure recited of the gases flow rate sensing system in claim 15 indicates the instant claim does not invoke 35 U.S.C. 112(f). However, the structure required of the 35 U.S.C. 112(f) interpretation of the “gases flow rate sensing system” in claim 1 was not merely a generic thermistor circuit but rather a particular form of thermistor circuit configured with resistors and a switch (or switches) (¶¶0123-0125 of the instant specification) such as to be able to operate under the recited at least two different temperature modes. The instant claim thus appears to be broadening the scope of claim 1 rather than further limiting the subject matter of claim 1. It is noted that claims 20 and 21 each appear to have sufficient structure (claim 17’s structure together with the specific additions of respective claims 20 and 21) recited to satisfy the requirement of 35 U.S.C. 112(d) as further limiting the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gases flow rate sensing system configured to measure a gases flow rate of the flow of gases, wherein the gases flow rate sensing system is configured to operate in at least two different temperature modes based upon the measured temperature of the flow of gases” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “gases flow rate sensing system” is best understood from the specification as at least: thermistor circuit 400 arranged as a Wheatstone bridge with its disclosed combination of resistors and switch(es) (¶¶0123-0126; Figs. 4A-4E).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Allowable Subject Matter
Claims 1-14 and 26 are allowed.
Claims 15-18 and 20-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim remains allowed over the prior art for the same reasons as stated in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785